19 F.3d 1441
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Miquel CALDERON-MENENDEZ, aka Miquel Calderon-Melendez,Defendant-Appellant.
No. 93-10179.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 14, 1994.As Amended March 30, 1994.

Before:  FLETCHER, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Miguel Calderon-Menendez appeals his convictions and 120-month sentence, following a jury trial, for conspiracy to possess or distribute and attempting to possess with intent to distribute cocaine in violation of 21 U.S.C. Sec. 846.  Pursuant to  Anders v. California, 386 U.S. 738 (1967), Calderon-Menendez's counsel has filed a motion to withdraw as counsel of record and a brief stating that she finds no arguable issues for review.  Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.  Accordingly, counsel's motion to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  We deny Calderon-Menendez's second motion for an extension of time to file a pro se supplemental brief


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3